                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   NO. 3:17-cr-00114
                                                  )
 SHAMAIN JOHNSON and                              )
 DEANTHONY BRYANT,                                )
                                                  )
        Defendants.                               )

                                 MEMORANDUM OPINION

       Before the Court are motions to suppress the evidence obtained during several vehicle

stops. Specifically, Johnson and Bryant move to suppress evidence resulting from a stop on July

14, 2015 (Doc. Nos. 40, 45, 131); Johnson challenges stops on August 11, 2016 and February 13,

2017 (Doc. No. 68); and Bryant attacks a stop on February 21, 2017 (Doc. No. 61). The

Government opposes all of the motions. (Doc. Nos. 43, 67, 73, 137.) After full briefing, the Court

held a three-day evidentiary hearing. (Doc. Nos. 170-172, 176.) For the following reasons, the

Court will grant Defendants’ motions to suppress evidence obtained from the July 14, 2015 and

February 13, 2017 vehicle stops. In all other respects, the motions will be denied.

I.     Relevant Law

       A.      Vehicle Stops and the Fourth Amendment
       The Fourth Amendment guarantees “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

Temporary detention of individuals during an automobile stop by the police, even if only for a

brief period and a limited purpose, constitutes a “seizure” of “persons” within the Fourth

Amendment. Whren v. United States, 517 U.S. 806, 809-10 (1996); see also Brendlin v. California,
551 U.S. 249, 263 (2007) (vehicle stop is a seizure of passengers as well as drivers). The Court of

Appeals for the Sixth Circuit “has developed two separate tests to determine the constitutional

validity of vehicle stops: an officer must have probable cause to make a stop for a civil infraction,

and reasonable suspicion of an ongoing crime to make a stop for a criminal violation.” United

States v. Blair, 524 F.3d 740, 748 (6th Cir. 2008). Any evidence seized during an illegal traffic

stop must be suppressed as “fruits of the poisonous tree.” Id. (quoting Wong Sun v. United States,

371 U.S. 471, 484 (1963)).

               1.      Stopping a Vehicle for a Civil Infraction

       A police officer may stop a car if he or she has probable cause to believe that a civil traffic

violation has occurred. Blair, 524 F.3d at 748 (citing United States v. Sanford, 476 F.3d 391, 394

(6th Cir. 2007)). “Probable cause is a reasonable ground for belief supported by less than prima

facie proof but more than mere suspicion.” United States v. Jackson, 470 F.3d 299, 306 (6th Cir.

2006) (quoting United States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990)). It does not require an

actual showing of a violation; rather, a probability or substantial chance of a violation is sufficient.

United States v. Christian, 925 F.3d 305, 2019 WL 2308021, at *4 (6th Cir. 2019) (citing United

States v. Tagg, 886 F.3d 579, 585 (6th Cir. 2018)); United States v. Collazo, 818 F.3d 247, 254

(6th Cir. 2016).

       The key question is whether the police officer actually “believe[d] that a traffic violation

occurred.” Sanford, 476 F.3d at 396 n.2. “The legality of the stop turns on the validity of the

officer[’s] objective explanation for making the stop, not on the subjective intentions of the

officer[] in initiating the stop.” United States v. Herbin, 343 F.3d 807, 809 (6th Cir. 2003); see also

Whren, 517 U.S. at 812-13 (officer’s subjective intent is irrelevant). The Court must focus on

whether the particular officer who stopped a vehicle “had an objectively verifiable reason” for



                                                   2
doing so. United States v. Tullock, 578 F. App’x 510, 513 (6th Cir. 2014) (citing United States v.

Hughes, 606 F.3d 311, 315-16 (6th Cir. 2010); Herbin, 343 F.3d at 809); see also Whren, 517 U.S.

at 813. The Court does not focus “on whether a reasonable officer ‘would’ have stopped the suspect

(even though he had probable cause to believe that a traffic violation had occurred), or whether

any officer ‘could’ have stopped the suspect (because a traffic violation had in fact occurred), but

on whether this particular officer in fact had probable cause to believe that a traffic offense had

occurred, regardless of whether this was the only basis or merely one basis for the stop.” United

States v. Ferguson, 8 F.3d 385, 391 (6th Cir. 1993) (emphasis added).

       This is a fact-dependent analysis that turns “on what the officer knew at the time he made

the stop.” Id.; United States v. Valdez, 147 F. App’x 591, 594 (6th Cir. 2005). If the Court

concludes that an officer “did not see the traffic violation” or “did not have probable cause to

believe a violation had occurred” until events that occurred after the stop, it cannot find that

probable cause existed. Ferguson, 8 F.3d at 391. The credibility of the officer and other witnesses

is central to the probable cause determination, so “due regard shall be given to the opportunity of

the trial court to judge the credibility of the witnesses.” Blair, 524 F.3d at 749 (quoting Anderson

v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985)). Because “the whole is often greater

than the sum of its parts,” the final determination regarding probable cause must be made based

on the totality of the circumstances. District of Columbia v. Wesby, 138 S.Ct. 577, 586-88 (2018);

United States v. Arvizu, 534 U.S. 266, 277-78 (2002); Christian, 2019 WL 2308021, at *3-4.

               2.      Stopping a Vehicle for Criminal Activity

       Terry v. Ohio, 392 U.S. 1 (1968), governs traffic stops made on the basis of the reasonable

suspicion of criminal activity. Id.; Arvizu, 534 U.S. at 273 (2002); United States v. Belakhdhar,

924 F.3d 925, 927 (6th Cir. 2019). The Government bears the burden of proving the existence of



                                                 3
reasonable suspicion by a preponderance of the evidence, United States v. Torres-Ramos, 536 F.3d

542, 552 (6th Cir. 2008), and the court evaluates reasonable suspicion based on the totality of the

circumstances. United States v. Martin, 289 F.3d 392, 396 (6th Cir. 2002) (citing United States v.

Roberts, 986 F.2d 1026, 1029 (6th Cir.1993)). The analytical framework involves two steps. First,

the government must articulate specific facts that create reasonable suspicion for the initial

detention. Id. (citing United States v. Torres-Ramos, 536 F.3d 542, 551 (6th Cir. 2008)). These

specific facts must “warrant a man of reasonable caution in the belief that the action taken was

appropriate.” Terry, 392 U.S. at 21-22 (citations omitted). Critically, “[t]he officer must be able to

articulate more than an ‘inchoate and unparticularized suspicion or hunch’ of criminal activity.”

Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (citing Terry, 392 U.S. at 27).

       If the initial detention based on reasonable suspicion is proper, then the second question is

“whether the degree of intrusion . . . was reasonably related in scope to the situation at hand, which

is judged by examining the reasonableness of the officials’ conduct given their suspicions and

surrounding circumstances.” Torres-Ramos, 536 F.3d at 551-52 (quoting United States v.

Caruthers, 458 F.3d at 464 (6th Cir. 2006)); Terry, 392 U.S. at 19-20. In short, the second aspect

of the Terry analysis is whether the detention is “limited in [both] scope and duration.” Florida v.

Royer, 460 U.S. 491, 500 (1983). This means that (1) a stop “must . . . last no longer than is

necessary to effectuate the purpose of the stop,” and (2) “the investigative methods employed

should be the least intrusive means reasonably available to verify or dispel the officer’s suspicion

in a short period of time.” United States v. Everett, 601 F.3d 484, 489-89 (6th Cir. 2010) (citing

Royer, 460 U.S. at 500). The burden for both is on the Government. Royer, 460 U.S. at 500.

       A vehicle stop for a civil traffic infraction is analogous to a Terry stop for purposes of the

duration and scope limitations. Rodriquez v. United States, 135 S.Ct. 1609, 1614 (2015); United



                                                  4
States v. Hill, 195 F.3d 258, 264 (6th Cir. 1999). “[B]ecause addressing the [traffic] infraction is

the purpose of the stop, it may last no longer than is necessary to effectuate th[at] purpose,”

Rodriguez, 135 S. Ct. at 1614 (internal quotation marks and citation omitted), unless something

occurs to create reasonable suspicion to justify a further detention. Blair, 524 F.3d at 752. In

determining the reasonable duration of a stop, “it [is] appropriate to examine whether the police

diligently pursued [the] investigation.” United States v. Sharpe, 470 U.S. 675, 686 (1985). Beyond

determining whether to issue a traffic ticket, an officer’s mission includes “ordinary inquiries

incident to [the traffic] stop.” Illinois v. Caballes, 543 U.S. 405, 408 (2005). “Typically such

inquiries involve checking the driver’s license, determining whether there are outstanding warrants

against the driver, and inspecting the automobile’s registration and proof of insurance.” Rodriguez,

135 S.Ct. at 1615.

       Under Terry, officers may extend a stop for a traffic violation beyond the scope of what

was originally permissible if “something happen[s] during the stop to cause the officer to have a

reasonable and articulable suspicion that criminal activity is afoot.” United States v. Davis, 430

F.3d 345, 353 (6th Cir. 2005). In analyzing whether officers have impermissibly extended a traffic

stop without reasonable suspicion of criminal activity, courts have “consistently eschewed bright-

line rules, instead emphasizing the fact-specific nature of the reasonableness inquiry.” Everett, 601

F.3d at 492. “[T]he proper inquiry is whether the totality of the circumstances surrounding the stop

indicates that the duration of the stop as a whole – including any prolongation due to suspicionless

unrelated questioning – was reasonable.” Id. at 494 (internal quotation marks and citations

omitted). This requires examination of “whether the police diligently pursued a means of

investigation that was likely to confirm or dispel their suspicions quickly.” Sharpe, 470 U.S. at

686. This diligence standard does not “require [an officer] to move at top speed,” and some amount



                                                 5
of questioning is permissible so long as the officer’s “overall course of action during a traffic stop,

viewed objectively and in its totality, is reasonably directed toward the proper ends of the stop.”

Everett, 601 F.3d at 495.

       B.      Consent to Be Searched

       “In a society based on law, the concept of agreement and consent should be given a weight

and dignity of its own.” United States v. Drayton, 536 U.S. 194, 207 (2002). Accordingly, while

the Fourth Amendment protects citizens against unreasonable searches and seizures, a search of a

person is reasonable if that person gives free and voluntary consent. Schneckloth v. Bustamonte,

412 U.S. 218, 219 (1973); United States v. Beauchamp, 659 F.3d 560, 571 (6th Cir. 2011). Consent

is voluntary when it is “unequivocal, specific and intelligently given, uncontaminated by any

duress or coercion.” United States v. Moon, 513 F.3d 527, 537 (6th Cir. 2008) (internal citations

omitted).

       Voluntariness is a fact-specific inquiry determined by examining the totality of the

circumstances. Bustamonte, 412 U.S. at 227; Schneckloth 412 U.S. at 226; United States v.

Worley, 193 F.3d 380, 386 (6th Cir. 1999). The circumstances surrounding an individual’s consent

are examined objectively and a searching examination is required. See Whren, 517 U.S. at 813;

Worley, 193 F.3d at 386. Several factors guide the examination. First, “a court should examine the

characteristics of the accused, including the age, intelligence, and education of the individual;

whether the individual understands the right to refuse to consent; and whether the individual

understands his or her constitutional rights.” Beauchamp, 659 F.3d at 572 (citing United States v.

Jones, 846 F.2d 358, 360 (6th Cir. 1988)). Second, a court should consider the details of the

detention, including the length and nature of detention, Bustamonte, 412 U.S. at 226; the use of

coercive or punishing conduct by the police, id. at 226; and indications of “more subtle forms of



                                                  6
coercion that might flaw [an individual’s] judgment.” Beauchamp, 659 F.3d at 572 (quoting United

States v. Watson, 423 U.S. 411, 424 (1976)). While the police do not have to inform an individual

of his right to refuse consent, Ohio v. Robinette, 519 U.S. 33, 39-40 (1996), the absence of such a

warning is to be considered in the totality of the circumstances analysis. Beauchamp, 659 F.3d at

572 (citing Bustamonte, 412 U.S. at 227). The Government’s burden “cannot be discharged by

showing no more than acquiescence to a claim of lawful authority.” Bumper v. North Carolina,

391 U.S. 543, 548-49 (1968).

II.    Analysis

       Defendants argue that none of the four vehicle stops satisfy the Fourth Amendment to the

U.S. Constitution. The Government disagrees. The Court considers each stop in turn.

       A.      August 11, 2016 Stop

       Johnson argues that detectives made an improper investigatory stop of his vehicle at a

Hermitage, Tennessee car wash on August 11, 2016. He believes that Metro-Nashville Police

(“Metro”) detectives only became suspicious of him when he had a brief encounter with occupants

of another vehicle suspected of illegal activity. Johnson contends, therefore, that there was no

particularized suspicion to stop his vehicle. 1 The Government argues that the totality of

circumstances establishes that Metro detectives had reasonable suspicion that Johnson was

involved in an illegal drug transaction at the car wash. The Government specifically contends that

detectives had suspected that the occupants of another vehicle had engaged in a type of gift card

theft used to make drug transactions; detectives reasonably followed that vehicle to the car wash,




1
 Johnson also argues that there was a lack of suspicion for the stop of the other vehicle. However,
he does have standing to challenge that search. United States v. King, 227 F.3d 743-51 (6th Cir.
2000).
                                                7
which is a common location for drug transactions; and they witnessed behavior consistent with a

drug transaction between Johnson and a passenger of that other vehicle.

       At the suppression hearing, the Government presented then-Metro Detective Rory

O’Farrell and Metro Detectives Erik Funk and Joseph Snyder. All were members of the Madison

Crime Suppression Unit and spent a significant amount of their time surveilling retail parking lots

where drug transactions occur. Each described the events of August 11, 2016.

       O’Farrell first observed a male from a silver Saturn, later identified as Daniel Richardson,

enter a Lowe’s Home Improvement (“Lowe’s”) store with a plastic bag and return to the silver

Saturn with what looked like a receipt in his hand. The detectives then saw a Lowe’s employee

follow Richardson and appear to write down the license plate number of the silver Saturn. A

female, later identified as Toni Lance, then got out of the silver Saturn, went into the Lowe’s, and

exited with a drink in her hand. The detectives contacted Lowe’s, and in response to information

they received, decided to continue surveillance of the silver Saturn.

       The detectives then followed the silver Saturn when it left the Lowe’s parking lot. It first

stopped briefly in an alley behind several pawn shops, and then it continued approximately eight

miles to a car wash in Hermitage, an area also known for drug transactions. Upon arrival at the car

wash, Johnson was already parked in one of the car wash bays in a white Nissan Altima. O’Farrell

parked on the front side of the car wash, and the silver Saturn parked on the back side. He received

radio updates from Funk and Snyder, who were parked across from the car wash. O’Farrell saw

Lance exit the silver Saturn and walk towards Johnson’s Nissan. She went out of view for a minute

and then O’Farrell saw her come back into view and walk back to her car. O’Farrell testified that,

based upon his experience and training, he believed Lance and Johnson had just met up for a drug

transaction. O’Farrell then initiated the traffic stop on Johnson’s vehicle, and Johnson was



                                                 8
detained. Johnson denied knowledge of any narcotics transaction. A Lowe’s gift card and cash

were recovered on Johnson.

       Detective Funk’s testimony was closely aligned with O’Farrell’s version of events.

However, Funk also testified that he actually saw Richardson exit the Lowe’s with a gift card in

his hand, and Lance return into the Lowe’s with the gift card and exit with a drink. Based on

training and experience that includes dozens of actual observations, Funk knows that it is common

behavior for people to fraudulently obtain gift cards and then test the cards to be sure they are

working and have a monetary balance. Funk also saw Lance leave the silver Saturn and go into the

bay containing Johnson’s car for 45-60 seconds. Funk, however, added the detail that when Lance

left the bay he saw her “clutching something in her right hand.”

       Finally, Detective Snyder provided substantially similar testimony. Snyder, however,

explained that, from his angle in the police cruiser, he could actually see Lance physically enter

Johnson’s white Nissan in the car wash bay and then leave with something “cupping [in] her hand.”

Considering the totality of circumstances, the Court finds that the detectives articulated a

particularized and objective basis for having a reasonable suspicion, as opposed to a vague hunch,

that Johnson was involved in criminal activity on August 11, 2016. The detectives’ testimony was

consistent and credible. Each testified based on their personal observations. Each had extensive

knowledge of drug activity and schemes in the area. And each relied on their experience and

training concerning such street narcotics activity. O’Farrell’s testimony mirrors his Arrest

Affidavit (Doc. No. 68-1), and the detectives’ testimony, viewed together, is cohesive and logical.

The detectives’ credible testimony established, by a preponderance of the evidence, that Johnson

was detained on August 11, 2016 because of a suspected drug transaction. Specifically, Lance

walked towards Johnson’s vehicle sitting unwashed in a car bay, left with something in her hands,



                                                9
and returned to her vehicle. Taken together, these events could reasonably have been perceived by

the detectives as a drug transaction. The Court concludes that the detectives had reasonable

suspicion to stop Johnson’s vehicle at the car wash and to detain Johnson for further investigation.

          The motion to suppress the evidence obtained during the August 11, 2016 stop will be

denied.

          B.     February 21, 2017 Stop

          Bryant argues that Metro detectives stopped his vehicle illegally on February 21, 2017.

Specifically, he believes that alleged traffic violations were only a pretext for the stop; that

detectives then wrongfully extended the stop after he produced his driver’s license and registration;

and that during the stop his consent to search his person was not voluntary but the product of a

threat of a possible drug detection dog. Again, the Government disagrees. The Government offered

the testimony of Metro Detectives Funk, Snyder, and Anthony Lopez to establish the

reasonableness of this vehicle stop and their actions thereafter.

          On February 21, 2017, Lopez was driving behind a red Camaro on Ewing Drive in

Nashville when it accelerated and made a right hand turn onto Hillhurst Drive. He followed and

observed the Camaro continue to accelerate and go through a four-way stop sign. (See Gov’t Ex.

12 (intersection of Hillhurst Drive and Rich Acres Drive).) As the first person to observe the

Camaro, he radioed other detectives and alerted them that the red Camaro was heading for

Dickerson Pike and that it was a vehicle known for involvement in recent drug transactions. Lopez

turned onto Dickerson Pike, following the Camaro as it continued making erratic lane changes in

heavy traffic without signaling. He then lost the Camaro when it turned onto Donald Street.




                                                 10
        Snyder heard Lopez’s reports and saw the red Camaro speeding on Dickerson Pike and

making erratic lane changes around cars and buses in a dangerous manner. He was not able to keep

up, but he observed other detectives pick up the vehicle as it turned onto Donald Street.

        When the Camaro turned off of Dickerson Pike onto Donald Street, Funk followed and saw

the car make a U-turn in the middle of the intersection of Donald and Gerald Streets. (See Gov’t

Ex. 13 (map of intersection of Donald and Gerald Streets).) Like Lopez, Funk was familiar with

the red Camaro because it was associated with the alleged drug activity of Defendant Johnson.

Funk, riding along with Sergeants Roberts, then initiated the traffic stop of the red Camaro driven

by Bryant.

        Based on the totality of circumstances, the Court finds that there is a wealth of evidence

that the initial stop of red Camaro was based on probable cause. The detectives’ credible testimony

is direct proof that Bryant had committed multiple traffic violations. Indeed, all three detectives

directly witnessed Bryant violate traffic laws. First, Lopez witnessed the red Camaro speeding and

driving through a four-way stop sign intersection. Tennessee law provides that “[e]very driver of

a vehicle and every operator of a streetcar approaching a stop sign shall stop . . . at a clearly marked

stop line. . . .” Tenn. Code. Ann. § 55-8-149(c). In this context, “stop” means “complete cessation

from movement,” something Bryant did not do. Tenn. Code Ann. § 55-8-101(63); see also United

States v. Huff, 630 F. App’x 471, 478 (6th Cir. 2015). Second, Funk testified that he and Sergeant

Roberts witnessed the red Camaro make a sudden U-turn in the middle of the dead-end street at

the intersection of Donald and Gerald Streets. Tennessee law requires, however, that the driver of

a vehicle intending to turn at an intersection shall only turn right, left, or in accordance with special

turn lane instructions. Tenn. Code Ann. § 55-8-140. Bryant’s U-turn was a clear traffic violation.

Finally, Snyder observed the red Camaro speeding and weaving unsafely down Dickerson Pike.



                                                   11
Tennessee law provides that “[e]very driver who intends to . . . partly turn from a direct line, shall

first see that that movement can be made in safety. . .” Tenn. Code Ann. § 55-8-143(a), and that

“[t]he driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to

the left thereof at a safe distance and shall not again drive to the right side of the roadway until

safely clear of the overtaken vehicle,” Tenn. Code Ann. § 55-8-117.

        The Court finds that the initial stop of Bryant met constitutional requirements because

detectives had ample probable cause to believe that Bryant had violated Tennessee traffic laws.

The Court next considers whether the detectives improperly extended the scope or duration of the

stop.

        After the red Camaro was stopped, Snyder made contact with Bryant while Funk made

contact with the passenger. Snyder made casual conversation with Bryant about the erratic nature

of his driving. He sarcastically asked Bryant if he was driving in a “getaway” fashion from a crime.

Bryant denied this. According to Funk, who could see and hear the conversation going on, “it was

an easy stop,” weapons were not drawn, and Snyder was not threatening Bryant. At some point,

Snyder asked for consent to search Bryant’s vehicle, which Bryant denied. Eventually, Snyder

asked Bryant to get out of the car due to the possibility that a drug detection dog might be utilized

for an open-air sniff. Next, Snyder asked Bryant for consent to search his person. At this time,

Sergeant Roberts and Funk were still running Bryant’s driver’s license and warrant information

over the radio system. According to Snyder, Bryant granted verbal consent for the search. The

detectives testified that Bryant was not threatened and only Snyder and Lopez were near him at

the time of the search. Snyder and Lopez estimated the entire stop had lasted five to seven minutes

when Bryant was searched, while Funk put the estimate at five to ten minutes. Illegal drugs were

located on Bryant’s person.



                                                 12
       Taken together, the detectives’ testimony credibly establishes that after initiating the stop:

(1) Sergeant Roberts and Funk began to check the occupants’ driver’s licenses and warrant records;

(2) Snyder soon arrived and engaged Bryant in conversation about his dangerous driving; (3)

within a few minutes, Bryant was asked to step out of the car and likely heard a reference to a drug

detection dog; (4) within approximately three to four minutes, Bryant denied consent to search the

Camaro; and (5) within approximately 5-7 minutes, while Roberts and Funk were still running the

passengers’ information, Bryant gave consent to search his person. The witnesses credibly and

consistently testified that this part of the stop took less than ten minutes and there is no proof of

any excessive questioning unrelated to the traffic stop. The detectives “diligently pursued the

investigation.” Sharpe, 470 U.S. at 686. They were in the process of making ordinary inquiries

incident to the traffic stop, Caballes, 543 U.S. at 408, including license and warrant checks,

Rodriguez, 135 S.Ct. at 1615. There is no evidence that the detectives impermissibly delayed their

inquiries. The detectives’ explanation about why the license and warrant checks took more than

usual – i.e., due to use of hand-held radio channels because vehicle computers were unavailable –

was credible and not seriously challenged by Bryant.

       Counsel raised on cross-examination why Bryant was not issued a traffic citation.

However, Lopez testified that it is a “very typical practice” that when more significant charges

arise, detectives exercise discretion and “do not necessarily charge the minor charges.” Likewise,

Snyder testified that he has made hundreds, if not thousands of stops based on traffic violations,

but rarely writes traffic tickets unless there is a major infraction related to an accident. This issue

is of no consequence because the Supreme Court has made clear that a vehicle stop does not

become unlawful just because the officer has determined in his own mind not to pursue the traffic

violation for which the motorist was originally detained. Ohio v. Robinette, 519 U.S. 33 (1996);



                                                  13
see also Herbin, 343 F.3d at 810. The Court concludes that the duration and scope of the vehicle

stop fell within constitutional bounds.

          Finally, the Court considers the constitutionality of the search of Bryant. Here, the proof

establishes that Bryant granted consent to search his person soon after denying consent to search

his vehicle. This is odd. It is illogical that Bryant would deny consent to search his vehicle but

consent to a search of his person. The only proof on this oddity comes from Snyder:

                 In my experience it’s not unusual. People who hide contraband on
                 their person are very confident in their abilities because they’ve
                 probably gotten away with it many, many times. And like I
                 mentioned yesterday, many officers, maybe even most officers do
                 not want to check certain areas -- as to why I cannot say. But it is
                 not unusual for me in my -- at least in my experience that somebody
                 would deny consent for a vehicle but they would provide consent
                 for a person because they are confident in their abilities to secrete
                 these items because they’ve probably done so many, many times and
                 never had an issue and everything’s been fine. I find that to be very
                 frequent, to be honest.

Thus, Snyder was not surprised when Bryant’s body tensed up in an attempt to evade a thorough

search.

          The Court does have serious concerns about this explanation. Indeed, the Court questions

whether this oddity – i.e., denying permission to search his vehicle but then granting permission

to search his person – is logical; especially when Bryant knew that the drugs were on his person

and not in the vehicle. However, the Court must decide this issue based on the record before it.

Here, the detectives’ testimony regarding the request for consent is consistent. Snyder offered a

reasonable explanation for Bryant’s inconsistent behavior based upon his experience. There is no

testimony of the use of violent tactics or any form of overt coercion or punishing conduct; weapons

were not drawn; and no threats, physical or otherwise, were made. There is proof that a verbal

reference was made, within Bryant’s hearing, to calling a drug detection dog. However, there is



                                                  14
no evidence in the record that Bryant made any statement or engaged in any behavior suggesting

that his consent was actually driven by fear of a drug detection dog. And that dog never arrived

on-site, where it could perhaps have been subtly coercive.

         Most importantly, Bryant offered no witnesses to counter the detectives’ testimony or

seriously challenge their applied field experience. Bryant has thus not offered the Court any basis

in the record to tip the preponderance of the evidence against the Government. Rather, based upon

the preponderance of the evidence, the Court concludes that Bryant’s consent to be searched was

intelligent, voluntary, and without duress. Moon, 513 F.3d at 537. Accordingly, the motion to

suppress the evidence obtained from the February 21, 2017 stop will be denied.

         C.     February 13, 2017 Stop

         Johnson argues that Metro detectives made an improper investigatory stop of his vehicle

at a Wal-Mart on February 13, 2017. According to Johnson, nothing rising to the level of

reasonable suspicion had occurred at the moment detectives blocked his vehicle in its parking

space. He believes that the detectives were acting only on a hunch or a feeling of drug activity that

was confirmed after the illegal stop. Of course, the Government sees it differently. Namely, that

detectives witnessed suspicious behavior by the occupants of two vehicles sufficient to seize

Johnson’s vehicle because a hand-to-hand drug transaction was in progress. At the suppression

hearing, the Government offered the testimony of Metro Detectives Funk, Irwin, and Derrick

Moore.

         On February 13, 2017, while the Madison Crime Suppression Unit was conducting

surveillance for drug activity in the Wal-Mart parking lot, Irwin and Moore witnessed a tan car

enter the lot and park near a red truck. After only a few seconds, the tan car backed out, and the

red truck followed to another parking space in the parking lot. Irwin and Moore testified that this



                                                 15
activity – driving, parking, driving, and parking in the same lot – caused them to be suspicious

about a potential drug transaction. Their experience with narcotics activity in this Wal-Mart

parking lot made them alert to parking/driving/parking activity. Moore and Irwin radioed for Funk

to assist them. 2

        Moore admits that there was nothing inherently suspicious about the cars parking near each

other the first time. As such, he had “no reason to make any kind of police interaction” when both

cars parked for the second time in the Wal-Mart parking lot. The detectives conceded that the

movement of the vehicles alone did not create reasonable suspicion. When the vehicles parked for

the second time, Irwin and Moore parked a few positions down from the red truck and across the

aisle from the tan car. The detectives saw the driver of the red truck get out of his vehicle, cross

the aisle, and briefly pass by, and possibly speak with, the passenger of the tan car. Irwin confirmed

that as of this moment – the :57 second mark on the video surveillance footage (Gov’t Ex. 10) –

he had not seen any criminal activity. The Court must therefore consider whether other factors or

subsequent developments tipped the totality of the circumstances in favor of reasonable suspicion.

The detectives must have developed reasonable suspicion by the time they engaged their vehicle

lights and blocked Johnson’s car, not after when they exited the police vehicle and approached his

car on foot.

        The detectives testified that their experience with drug deals in the Wal-Mart parking lot

led them to be suspicious that the driving/parking/driving/parking behavior might develop into a

“possible drug deal.” Irwin explained three general categories the Madison Crime Suppression

Unit uses to determine who is suspicious in parking lots, including: first, people who sit in a



2
 Funk took up a distant position in the parking lot and followed these events by radio, only arriving
at the scene after the seizure of Johnson’s car had occurred.


                                                 16
parking lot for a long time, and, second, people with their head down or looking over their shoulder

who may be fixing needles, using drugs, divvying up drugs, or waiting on drug deliveries. Irwin

agreed that neither of these categories apply here because the detectives saw no such activity.

       The third category, according to Irwin, is “just when people are meeting” because “there’s

so many drugs in that area.” He explained that the unit observes everyone, including people who

just “meet with a loved one and [ ] get out of the car and [ ] hug.” However, remarkably, he stated

that he could not remember any situation where someone followed another person within a parking

lot for a legitimate purpose. 3 He knows such behavior is an indicator of “trying to avoid police

detection,” so he is “just suspicious” of what those people are doing. His testimony, however, is

inconsistent with testimony given by the other detectives that, in their experience, sometimes

people do meet up for legitimate reasons (e.g., Craigslist or Let It Go transactions) in retail parking

lots. This weakens Irwin’s credibility. The Court is disturbed with his sweeping generalizations

because the Supreme Court has noted that “[a]n individual’s presence in an area of expected

criminal activity, standing alone, is not enough to support a reasonable, particularized suspicion

that the person is committing a crime.” Wardlow, 528 U.S. at 124 (citing Brown v. Texas, 443

U.S. 47 (1979)).

       There remains what happened when the driver of the red truck reached Johnson’s car.

According to Irwin, as the driver of the red truck passed the right front corner of the tan car, the

detectives “started to roll up” the very short distance to stop behind the tan car “to take a closer

look.” Moore explained that the detectives “approach[ed] as quickly as [they] did” so that they

could “catch them in the act” and confirm if it was a drug transaction. Irwin represented to the



3
  In response to an attempt at sympathetic questioning from counsel for the Government, Irwin
stated that it “might” be possible that a husband might follow his wife to a store and park near her,
but he personally has never observed “a situation like that.”
                                                  17
Court that, “as [they] were getting closer to the vehicle,” the detectives could see inside and see

two males facing each other having a “physical interaction” with their hands. He engaged the

police vehicle’s lights because he witnessed this apparent “hand-to-hand transaction with the

passenger.” He further explained: “As we’re rolling up, you know [Mr. Lee is] sitting in the car as

we’re rolling up. And whether I’m rolling up, I’m looking – you know I’m focused on that vehicle,

plus I’m messing with steering wheel, lights, putting my car in park and I see the two turn towards

each other. And of course detective Moore’s out of the vehicle I would guess within seconds before

me to get a better look at what exactly they’re doing.”

       However, Irwin’s version of events lacks credibility when viewed in light of all of the

evidence. Irwin’s factual narrative is put in doubt by the surveillance video. (Gov’t Ex. 10.) The

video reveals the following. Both vehicles parked opposite each other at :38 seconds. The driver

of the red truck – Mr. Lee – exited his vehicle at :45 seconds and walked across the aisle towards

the tan car. At :47 seconds, when Mr. Lee was halfway across the aisle towards the tan car, Irwin

and Moore’s police vehicle pulled forward in a parking spot parallel to the red truck and across

the aisle from the tan car. Mr. Lee reached the rear bumper of the tan car at :49 seconds. He passed

the passenger side of the tan car at :51 seconds and barely slowed. Mr. Lee moved around the right

front corner of the tan car at :53 seconds. At :55 seconds, Mr. Lee rounded the front left corner of

the tan car. At the same time, Irwin and Moore’s police vehicle was already in rapid motion

crossing the aisle. It was perpendicular to the tan car and less than three cars away. At :56 seconds,

Mr. Lee appeared to sit down in the front seat of the tan car. In the next two seconds, the police

vehicle rapidly closed the last few feet, driving close to the row of parked cars, and by :58 seconds

it had engaged its lights and blocked the tan car. At 1:00, two full seconds after the car was seized




                                                 18
because it was blocked by the police car, the passenger and driver doors of the police car opened

almost simultaneously, and Irwin and Moore exited and moved toward the tan car.

       Neither the timing nor the angle of the police vehicle’s approach support Irwin’s version

of events. He claims to have gotten a “closer look” and witnessed Mr. Lee “sitting in the [tan] car”

engaged in what appeared to be “some type of hand to hand transaction with the passenger” while

he approached in the police vehicle. But the video clearly shows that the police vehicle began

moving rapidly toward seizing Johnson’s car while Mr. Lee was outside at the front of it, and the

police vehicle moved perpendicular down the aisle in a rapid manner that does not appear to allow

Irwin a “closer look” into the tan car to see an ongoing drug deal. Importantly, Mr. Lee entered

the tan car at :56 seconds on the video, and the police vehicle halted behind the tan car with lights

flashing no more than two seconds later. Irwin’s testimony that he had the time or vantage point

to approach the tan car, look into it, and witness a purported hand-to-hand drug transaction is

implausible.

       Irwin’s credibility suffers even further because his testimony is inconsistent with that of

Moore. Irwin testified that Moore made the same observations about the tan car and then exited

the police vehicle before him. Critically, however, Moore testified that it was only after the seizure

– i.e., “as I exited my car” – that he saw the two individuals in the tan car turned toward each other

engaged in a transaction with their hands. By this time, of course, Johnson had already been seized

because his car was blocked by the police vehicle. Further, the video shows that the detectives

exited their vehicle at almost exactly the same time, putting Irwin’s account of Moore’s actions

also at odds with other evidence. (Gov’t Ex. 10.) The Court therefore concludes that Irwin’s

testimony regarding the events of February 21, 2017 is neither consistent nor credible.




                                                 19
       Combatting street-level drug crime is no doubt a difficult job. The detectives had options.

They could have continued observations, adjusted their viewpoint, or exited their vehicles and

observed the activity inside the tan car on foot. Instead, they rushed to seize Johnson’s car. As

Moore essentially revealed, the detectives were guessing there might be a drug deal happening and

hoping to catch it “in the act” when they crossed the aisle, engaged their lights, and blocked

Johnson’s vehicle. The Government has not met its burden of articulating a sufficient objective

basis to tip the balance in favor of a finding of a reasonable suspicion of criminal activity at the

moment the detectives’ seized Johnson’s car. Rather, the evidence suggests that the detectives

were operating on a mere hunch, however well-intentioned, that criminal activity was afoot.

       The motion to suppress the evidence obtained from the February 13, 2017 stop will be

granted.

       D.      July 14, 2015 Stop

       Johnson and Bryant argue that Tennessee Highway Patrol (“THP”) Trooper Michael

Kilpatrick made an improper investigatory stop of their vehicle on Interstate 40 in Hickman

County, Tennessee on July 14, 2015. They both argue that Kilpatrick did not witness a traffic

violation. Rather, they contend that the stop was a mere pretext, supported by inconsistent and

improbable testimony, for drug interdiction. 4 The Government opposes the motion based on

Kilpatrick’s eyewitness testimony of a traffic violation that created probable cause to temporarily

detain Johnson and Bryant. At the suppression hearing, the Government offered the testimony of




4
  Bryant also contends that Kilpatrick (1) improperly prolonged the time necessary to handle the
supposed traffic offense without reasonable suspicion of criminal activity, and (2) used a
potentially unreliable drug detection dog. Because this motion is resolved on the issue of the initial
stop, however, the Court need not reach these questions.

                                                 20
Trooper Kilpatrick and THP Trooper Miller. Bryant offered the testimony of investigator Torrado

O’Brian Carter. 5

       Kilpatrick was required to have probable cause to stop Johnson and Bryant for a traffic

violation. This determination turns on Kilpatrick’s “objective explanation for making the stop[.]”

Herbin, 343 F.3d at 809. Kilpatrick says he witnessed Defendants’ silver Chrysler following

another vehicle too closely. Under Tennessee law, “[t]he driver of a motor vehicle shall not follow

another vehicle more closely than is reasonable and prudent, having due regard for the speed of

the vehicles and the traffic upon and the condition of the highway.” Tenn. Code Ann. § 55-8-

124(a). Here, the only evidence on following another vehicle too closely is Kilpatrick’s testimony.

The Court, however, has substantial doubts about Kilpatrick’s credibility. 6

       Kilpatrick is an experienced officer assigned to a THP interdiction team primarily in

Hickman County, Tennessee. (Doc. No. 176 (hereinafter “Tr.”) at 11-12.) Over his career, he has

stopped vehicles for traffic infractions hundreds of times and seized drugs over 500 times. (Id. at

11-15.) On the morning of July 14, 2015, he sat in his vehicle at a crossover perpendicular to the

eastbound lanes of Interstate 40 (“I-40”) near mile marker 155. (Id. at 19.) At 8:47 a.m., the

eastbound traffic was “moderate to heavy” with cars moving at “65 to 70 miles an hour.” (Id.)




5
  Johnson offered testimony from investigator Marcus Caudel. However, without objection by the
parties, the Court stopped this witness’ testimony and ordered it stricken. (See Doc. No. 174
(striking testimony due to lack of foundation and incomplete disclosure of report).)
6
  In Collazo, the Court of Appeals discusses several methods commonly used for evaluating
whether a vehicle is following another too closely, including the “car-length” rule and the “four-
second rule.” 818 F.3d at 255-57. The Court need not delve into these because the alleged
following distance in this case (less than one car) would satisfy any legal measure for following
too closely. The question before the Court is whether the Government has met its burden of proving
that it is more likely than not that Kilpatrick had probable cause to believe that a violation for
following too closely occurred at all.


                                                21
Kilpatrick became aware of a particular silver Chrysler. Sergeant Greg Roberts had received a

“BOLO” 7 from the Houston, Texas Police Department about a silver Chrysler with a specific New

York license plate. (Id. at 17-18.) The car had an alleged connection to a drug stash house under

investigation in Houston, but it had managed to leave that area without being stopped by police.

(Id. at 18.) TBI Agent Owens, who was travelling westbound on I-40, radioed that he had just seen

the silver Chrysler traveling eastbound. (Id. at 105, 119-120.)

       According to Kilpatrick, within a very short period of time after Owens’ radio call, the

silver Chrysler came into his view immediately behind a blue car, at a distance of one-half mile

down I-40. (Id. at 119-120.) Specifically, Kilpatrick saw a tractor-trailer in the right-hand lane,

and a “line of [four] cars in the left-hand lane passing the semi.” (Id. at 19-20.) The first two cars

caught his attention because the second car was a silver Chrysler identified in the BOLO and it

was following closely the car in front of it. (Id. at 20.) In front of the silver Chrysler was a blue

car or, perhaps, a “little crossover type.” (Id. at 20-21.) Kilpatrick saw the silver Chrysler as he

looked at traffic coming eastbound, and he saw only a small gap between it and the car in front of

it. (Tr. at 29-31.) He also saw the New York license plate as the Chrysler went by his location. (Tr.

at 107.) He believed that the distance between the silver Chrysler and the blue car was too close,

and he concluded that a traffic violation of “sustained closeness” at about 65 miles per hour had

occurred. (Id. at 20-21.)

       The Court has problems with Kilpatrick’s credibility.




7
 A “whisper” or “BOLO” (i.e., “be on the lookout”) is when “another agency or law enforcement
officer provides information on criminal activity in a certain vehicle.” (Tr. at 14.) Kilpatrick
explained that he rarely stops vehicles on this basis alone because “[a] case is much stronger if
there’s probable cause.” (Id. at 15.)

                                                 22
        First, his testimony is inconsistent with his initial explanation of events on July 14, 2015.

Kilpatrick concedes, as he must, that it is important for the accuracy of his report to correctly

identify the lead car that was allegedly followed too closely. (Tr. at 20-21.) On the day of the stop,

however, Kilpatrick wrote in the citation that the lead vehicle the silver Chrysler was following

was black. (Def’s Ex. 1.) Later, after watching his video of that day, Kilpatrick changed his

explanation. (See Gov’t Ex. 7.) Namely, the lead car Defendants were allegedly following too

closely became blue, not black. At the hearing, Kilpatrick offered no convincing reason for this

inconsistency.

        Second, a further inconsistency lies with Kilpatrick’s explanation of when he saw the New

York license plate on the silver Chrysler. Here, he testified that it was as the Defendants’ car

approached him. He was impeached with his prior sworn state court testimony, however, in which

he said he had seen the New York license plates when he first saw the silver Chrysler at a far

distance. (Tr. at 116.)

        Third, Kilpatrick’s objective explanation of the traffic violation is questionable. After being

advised of the BOLO and that the silver Chrysler had been spotted by a colleague on the other side

of the road, Kilpatrick suddenly identified that exact car committing a traffic violation a half-mile

down I-40. Kilpatrick’s testimony on this subject was rote. His demeanor and behavior did not

reflect credibility. The unlikeliness of Kilpatrick’s observations was even highlighted by the

Government’s other witness – Trooper Miller – who testified that, based on his experience, even

if the silver Chrysler was following another car at one full car length behind, it would not be

possible to see it from as near as one-quarter of a mile away. Kilpatrick’s unlikely testimony calls

into question his entire testimony about the alleged traffic violation. See United States v. Chesney,




                                                  23
86 F.3d 564, 573 (6th Cir. 1996) (confirming that, based on credibility, the factfinder is free to

believe everything that a witness said, or only part of it, or none of it at all).

        Fourth, investigator Carter offered somewhat helpful testimony on this point. He conducted

an experiment at the mile 155 crossover to test Kilpatrick’s view. He concluded that it would be

difficult “to see anyone tailing anybody” or license plates at a significant distance. 8 While Carter’s

observations were made looking through his camera, not by the naked eye, they are nonetheless

somewhat informative. It was revealed during Carter’s testimony that the bridge overpass to the

west of Kilpatrick’s position was only approximately 2100 feet away – i.e., well less than one-half

mile. (See Gov’t Ex. 14 (Google Map of I-40 with GPS measurements).) Based on that knowledge,

Carter opined that he was sure that he could not see a target vehicle from the crossover beyond

that distance at the bridge overpass. The presence of the bridge overpass at 2100 feet away from

the crossover is therefore at odds with Kilpatrick’s testimony regarding observing the silver

Chrysler at a distance of one-half mile from the crossover, casting further doubt on Kilpatrick’s

credibility. 9

        Fifth, when the line of cars approached him, Kilpatrick did not immediately engage his

vehicle’s camera to capture objective evidence of a traffic violation. According to Kilpatrick, his

dashcam camera was “malfunctioning” and so he could not manually start it. (Id. at 117.) He did

not recall how long it had been malfunctioning or whether he ever asked that it be repaired or


8
  Carter conducted his initial experiment based upon a distance of three-quarters of a mile,
premised upon Kilpatrick’s even more generous testimony at state hearings. However, he
explained that he nonetheless could not see the flashing lights of the “target car” until it was very
close.
9
  The bridge overpass confused Kilpatrick as well. At one point, Kilpatrick testified that he “first
observed” the silver Chrysler and blue car “between the bridge and first set of vehicles.” (Tr. at
29-30.) This would clearly have been at a distance of well less than the one-half mile he otherwise
claimed.

                                                   24
replaced. (Id.) However, there was “no suggestion” that the camera did not function properly when

the vehicle’s blue lights were engaged. (Id. at 118.) Curiously, Kilpatrick’s belt microphone was

also not working that day. (Id. at 118.) He also did not recall ever requesting a repair or replacement

of that device. (Id.) These explanations of the malfunctioning and functioning of Kilpatrick’s

equipment create further doubt about the veracity of his testimony.

        Regardless, the camera and car microphones in Kilpatrick’s police vehicle could be

triggered automatically by engaging the vehicle’s blue lights. 10 Despite knowing this, however,

Kilpatrick did not engage his blue lights, and no aspect of the actual alleged traffic violation was

ever recorded. (Id. at 131-32.) The Court is very disturbed that Kilpatrick had this means to easily

secure evidence of the purported traffic violation in progress – i.e., by engaging his blue lights

(even briefly) from his position on the side of the road and triggering preservation of video of the

cars passing by – but he chose not to do so. The words of Judge Aleta Trauger ring true in this

case. “The failure to employ such simple technological means is particularly egregious here, given

that [Kilpatrick] is a drug interdiction officer. Essentially, all of [Kilpatrick’s] traffic stops are

pretextual attempts to find illegal drugs. If a stop is successful at finding drugs, it is likely that the

defendant will challenge the basis for the stop. . . . It is difficult to imagine a legitimate reason for

not making all reasonable efforts to create objective, documentary evidence of a defendant’s initial

traffic violation.” United States v. Ruiz, 832 F. Supp. 2d 903, 916 (M.D. Tenn. 2011). Indeed,

Kilpatrick even conceded that, because he was facing perpendicular to I-40, engaging his vehicle’s

lights and camera “could have potentially captured the violation because you would have been

able to see how close [the Chrysler] was to the vehicle in front of it.” (Tr. at 33.) But, by his own




10
   When blue lights are activated, the camera system preserves a recording of the previous 30
seconds as well as all time going forward. (Tr. at 33.)
                                                   25
admission, Kilpatrick simply sat in his vehicle and watched the silver Chrysler pass by, and travel

an entire one-half mile past him, before even pulling out onto the road. On cross-examination,

Kilpatrick was asked why, if he knew there was a BOLO on the silver Chrysler and the legality of

the stop would be questioned, he did not engage his lights and camera. (Id. at 109.) Remarkably,

he responded that it was “not in [his] practice to do that.” (Id.) Kilpatrick’s failure to even attempt

to secure objective evidence of the traffic violation further clouds his credibility. 11

        After finally pulling out onto I-40, Kilpatrick drove for three miles before activating his

blue lights and triggering his police vehicle’s camera and sound. (Id. at 36, 44.) Kilpatrick offered

the explanation that he refrained from engaging his lights and camera because that section I-40 is

“dangerous.” (Id. at 32, 34-35.) The Government has not met its burden concerning this

particularly conclusory assertion that inures to the benefit of Kilpatrick. 12 The Government

supplemented Kilpatrick’s testimony on this subject with a 3 inch by 8 inch google satellite-level

map of I-40, with only one reference point along the road. The map consists of a three-inch,

relatively straight pink line among a filled-in block of green. (Gov’t Ex. 2.) With all due respect,


11
   The Court notes that, at the hearing, counsel for Johnson attempted to play an augmented version
of a somewhat garbled audio tape of a roadside discussion between Kilpatrick and Agent Owens
that occurred near the beginning of the stop. (Def. Enhancement of Gov’t Ex. 6 (manually filed).)
There were technical difficulties with this presentation of evidence and, in the end, the necessary
equipment was not made available for the Court to benefit from the proffered enhancement.
However, on the portion on the tape that was understandable, reference was made to following an
SUV. One theory advanced by Johnson is that Kilpatrick was referring to the SUV that appears on
the police video camera ahead of the silver Chrysler, and that Kilpatrick suspected those two cars
were drug dealers traveling in tandem. According to Johnson, this conversation is another in a
string of inconsistent events that suggests Kilpatrick was looking to make a stop based solely on
suspected drug activity and not upon a well-prior independent traffic violation by the silver
Chrysler. The Government argued in response that the tape revealed only that Kilpatrick was also
wondering about that SUV.
12
  Indeed, this naked rationale – i.e., that an officer simply does not want to stop someone in a
particular section of highway – could, without more, be used to justify leaving lights off and
cameras untriggered for extended periods of time.

                                                  26
the purported “curves” in the road on this map appear so mild as to be unpersuasive. There are also

three other Government exhibits consisting of pictures of that stretch of I-40, each of which shows

basically straight roads. (Gov’t Exs. 3, 4, 5.) And, indeed, when I-40 is captured on Kilpatrick’s

vehicle video, beginning at 8:48:20, the cars are driving on a straightaway without any apparently

dangerous curves. (Gov’t Ex. 6.) Finally, Kilpatrick’s explanation of concern for “safety” is

especially peculiar because, after riding without blue lights for miles due to supposed safety

concerns, Kilpatrick then, admittedly, created a safety problem by engaging his blue lights at the

exact time that required Defendants to cut in front of a tractor-trailer and skirt close to Trooper

Miller’s vehicle stop in progress. Indeed, at the hearing, Kilpatrick conceded that by doing so he

had likely caused a “move over” violation by the driver of the silver Chrysler. (Tr. at 46.) He could

state only that he was “not sure why he did that.” (Id. at 99.)

       Kilpatrick’s credibility suffers even more based on his explanation of what happened when

he pulled onto I-40. Kilpatrick doesn’t “remember exactly the sequence of events” from 8:47,

when he says the silver Chrysler passed his location at mile marker 155, to 8:49, when he

completed the stop at mile marker 159. (Id. at 167.) According to Kilpatrick, after inexplicably

waiting for the silver Chrysler to drive one-half mile past him, he pulled out at 8:47 and began to

catch up. Kilpatrick stated that, at some unknown time after that, the silver Chrysler must have

passed the blue/black car in front of it and drove free and clear of the truck and the line of cars.

According to Kilpatrick, there was heavy traffic and he was travelling near 80 miles per hour,

passing cars and maneuvering to stop the silver Chrysler. But at the hearing, he had no specific

memories of any of this. Kilpatrick revealed little memory of the details of those three and one-

half miles (Id. at 167-172). There was “moderate to heavy traffic” (id. at 104-105, 168) and yet,

according to Kilpatrick, he pursued the silver Chrysler at “80 miles per hour” and “maybe . . . 90”



                                                 27
or, at least, “probably exceeding the speed limit” while “passing cars.” (Id. at 56, 102, 169, 172.)

He assumed the silver Chrysler must have “pulled out and passed the [blue] car,” but he did not

know when or at what point the lineup of cars changed. (Id. at 42.) He did not remember how

many, if any, cars were on the road for the entire distance. He did not even remember passing any

of the cars in the original line. (Id. at 167-172.) Kilpatrick does, however, remember what occurred

in the last moments before the stop for which video was preserved. Specifically, he remembers

that he was in the left lane of I-40 travelling 62-63 miles per hour, and the silver Chrysler was

alone in the right lane traveling at around the same speed. (Id. at 54-55.) He activated his lights

and detained the Chrysler around mile marker 159. (Id. at 44, 178.)

        The video does not shine a kind light on Kilpatrick’s version of events. (Gov’t Ex. 6.) When

the video system starts preserving footage at 8:48:20 a.m. – 30 seconds before the blue lights are

engaged – the silver Chrysler is travelling, almost casually, in the right lane of I-40 at a speed of

63 miles per hour or less, with only one tractor-trailer and one SUV far ahead. There is no sign of

heavy traffic, the Chrysler or police vehicle are not travelling at very high speeds, nor are they

passing any cars. The police vehicle, in the left lane, travels the same speed as the Chrysler for 30

seconds on a long, predominantly straight stretch of road. This means that everything Kilpatrick

vaguely testified to purportedly took place in just over one minute between 8:47 and 8:48:20. This

is simply implausible. Even more so because, after the fevered events of that impossible minute,

Kilpatrick was content to ride behind the wanted silver Chrysler for thirty more seconds before

initiating a stop.

        Finally, the Court has concerns about Kilpatrick’s demeanor on the stand. See Peveler v.

United States, 269 F.3d 693, 702 (6th Cir. 2001). He is a long-time criminal interdiction officer

and yet appeared to be nervous when testifying. His memory was significantly challenged on



                                                 28
discrete subjects multiple times, while apparently quite good on others, and at times his testimony

seemed to be based more on his review of the contents of his narrative report and the vehicle video

than independent recollection. See, e.g., United States v. Wallace, No. 1:04-CR-96, 2005 WL

2922226, at *9 (E.D. Tenn. Nov. 3, 2005). Furthermore, his general demeanor appeared to reflect

that he felt a personal pride or stake in the outcome of this matter. Ruiz, 832 F. Supp. 2d at 914.

       In sum, it is clear from the evidence that Kilpatrick and his colleagues wanted to stop the

silver Chrysler for drug interdiction after receiving the BOLO. To do that by means of a traffic

violation, however, the law required one of the officers to have probable cause. The only evidence

offered by the Government that Johnson and Bryant violated a Tennessee traffic law before the

July 14, 2015 stop was Kilpatrick’s testimony. The Court of Appeals has upheld the denial of

motions to suppress evidence obtained from vehicle stops where probable cause was based upon

a traffic violation of following too closely in cases where the only evidence has been an individual

officer’s testimony. See, e.g., Collazo, 818 F.3d at 256; Sanford, 476 F.3d at 393; United States v.

Kelley, 459 F. App’x 527, 532 (6th Cir. 2012); United States v. Jimenez, 446 F. App’x 771, 772

(6th Cir. 2011); United States v. Walton, 258 F. App’x 753, 754, 756-57 (6th Cir. 2007). However,

these cases either had video evidence confirming the violation or lacked significant questions as

to the credibility or reliability of the reporting officer. In light of the compelling weaknesses in

Kilpatrick’s credibility, the Court cannot conclude on this record that it is more likely than not that

he observed Johnson and Bryant’s vehicle following a car too closely before the July 14, 2015

stop. The Government has not met its burden of demonstrating, by a preponderance of the

evidence, that Kilpatrick saw a traffic violation or had probable cause to believe that one occurred,

The Court concludes that the stop did not satisfy the Fourth Amendment.

       The motion to suppress evidence obtained from the July 14, 2015 stop will be granted.



                                                  29
III.   Conclusion

       For the foregoing reasons, the July 14, 2015 and February 13, 2017 vehicle stops were not

justified at their inception and violated the Fourth Amendment. All evidence seized as a result of

those stops must be suppressed as “fruits of the poisonous tree.” Accordingly, Bryant and

Johnson’s motions to suppress concerning the July 14, 2015 and February 13, 2017 stops will be

granted. The motions will be denied in all other respects.

       An appropriate Order will enter.




                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                30
